DETAILED ACTION
The Examiner recommends careful review of the claims prior to response to this species restriction – nearly every single claim contains an error in antecedent basis which will require a rejection under 35 U.S.C. 112(b) (for example, Claim 3 recites “the common terminal layer” which has not been established to exist in the claims).  The Examiner also notes the drawings appear to re-use item numbers for different items which will result in a drawing objection (for example, 20 is in Figure 14 and also 52, 55A, and 97A – all apparently different structural items).  The Examiner also notes Claim 21 contains so many antecedent basis errors that the scope of the claim is unable to be determined even for restriction purposes – it will be treated as generic for purposes of this election requirement, but will likely be rejected under both 35 U.S.C. 112 (a) and (b) should it be presented in the same form for examination.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, where a converter material is located between two adjacent micro LED structures (drawn to at least current Claims 1-8)
Species II, where a reflector is formed on the micro rod structure of the light emitter (drawn to at least current Claims 9-15)
Species III, where a reflector device is arranged laterally to semiconductor columns that emit light (drawn to at least current Claims 16-20)
The species are independent or distinct because of the specific reasons identified above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 21 may be considered generic, however the Examiner notes Claim 21 is replete with antecedent basis issues and may require a rejection under 35 U.S.C. 112(a) for written description or enablement (or both) as in a cursory review, the Examiner is 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries)
the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/               Primary Examiner, Art Unit 2891